Citation Nr: 0309098	
Decision Date: 05/15/03    Archive Date: 05/27/03

DOCKET NO.  97-17 293A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
fracture of the fifth toe of the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1978 to 
January 1993; the DD Form 214 reflects over 7 years of prior 
active service.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial noncompensable 
rating for fracture of the left fifth toe from May 1995.  


FINDINGS OF FACT

1.  The veteran has worked as a truck driver since service.  

2.  The veteran's left foot x-ray is normal, and left foot 
pain has not interfered materially with his work.  

3.  The veteran uses a molded shoe pad but seeks no other 
medical treatment for residuals of fracture of the left fifth 
toe.  

4.  The medical evidence shows no crepitation, less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, or interference with 
sitting, standing, and weight-bearing due to residuals of 
fracture of the left fifth toe.  





CONCLUSION OF LAW

The criteria for an initial compensable rating for residuals 
of fracture of the fifth toe of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5284 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist the veteran in the 
development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  38 U.S.C.A. § 5103A (West 2002).  
The veteran and his representative filed several lay 
statements with the RO, and the veteran provided sworn 
testimony at a June 1997 regional office hearing.  The RO 
obtained the available service medical records and medical 
records from the identified health care providers, and the 
veteran received a VA feet examination in October 1997.  

Scheduling a new VA examination is not currently possible 
because the veteran failed to notify the VA of his new 
contact information after a move sometime following mid-July 
2002.  The Board's August 2002 and December 2002 letters have 
been returned as undeliverable, and there is no additional 
address in the claims file for the VA to use in arranging a 
new VA examination for the veteran.  Notice means written 
notice sent to a claimant at his latest address of record.  
38 C.F.R. § 3.1(q) (2002).  The VA does not have a continuing 
- and possibly endless - duty to pursue the veteran's current 
address when the veteran himself has failed to exercise due 
diligence in notifying VA of his changed address.  Davis v. 
Principi, 17 Vet. App. 29, 31-33 (2003).  

The VA has also fulfilled it duty to inform the veteran in 
the development of the claim in compliance with The Veterans 
Claims Assistance Act of 2000.  The VA shall notify the 
claimant and the claimant's representative, if any, of the 
evidence  that is necessary to substantiate the claim, which 
evidence the claimant is to provide, and which evidence the 
VA will attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  The April 2002 supplemental statement 
of the case and the Board's December 2002 letter informed the 
veteran of the applicable laws and regulations, including 
applicable provisions of The Veterans Claims Assistance Act 
of 2000, the evidence needed to substantiate the claim, and 
which party was responsible for obtaining the evidence.  In 
these documents, the VA informed the veteran that it would 
obtain the available records in the custody of federal 
departments and agencies and request medical records from the 
identified private health care providers.  The veteran was 
informed that it was his responsibility to identify health 
care providers with specificity and that it still remained 
his ultimate responsibility to obtain any lay statements and 
private medical evidence needed to support his claim.  

The veteran and his representative are presumed to have 
received the April 2002 supplemental statement of the case 
because it was not returned in the mail.  The law requires 
only that the VA mail a notice; it then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994).  Although the Board's August 2002 and 
December 2002 letters were returned as undeliverable, there 
is no additional address in the claims file for the VA to use 
in remailing the December 2002 notice letter.  See 38 C.F.R. 
§ 3.1(q) (2002).  The Board is entitled to rely on the 
regularity of its mailing to the veteran's last known address 
of record.  Davis, 17 Vet. App. at 31-33.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of new and applicable laws 
and regulations, the evidence needed to substantiate the 
claim, told which party was responsible for obtaining the 
evidence, provided ample opportunity to submit such evidence, 
and VA has obtained such evidence or confirmed its 
unavailability.  Quartuccio v. Principi , 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  


Entitlement to an initial compensable rating for
residuals of fracture of the fifth toe of the left foot

The June 1996 rating decision granted service connection and 
an initial noncompensable rating for fracture of the left 
fifth toe from May 1995, and the veteran perfected an appeal 
of the initial noncompensable rating.  The April 1997 rating 
decision continued the noncompensable rating.  

For the veteran to prevail in a claim for increased rating, 
the evidence must show that the service-connected disability 
has caused greater impairment of her earning capacity in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable, based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

The evidence does not support an initial compensable rating 
for residuals of fracture of the fifth toe of the left foot.  
Under the criteria for other foot injuries, actual loss of 
use of the foot is assigned a 40 percent evaluation, and 
other foot injuries are assigned a 30 percent evaluation if 
severe, a 20 percent evaluation if moderately severe, and a 
10 percent evaluation if moderate.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284; also see 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1991).  

At the most recent VA examination in October 1997, there was 
no evidence of moderate or severe foot injuries or actual 
loss of use of the left foot.  The veteran's left foot x-ray 
was normal.  The VA examiner opined that the veteran's feet 
were not very bothersome and that the reported left foot pain 
had not interfered materially with the veteran's work since 
service.  The veteran continued to work as a truck driver, 
and he sought no medical treatment except use of a molded 
shoe pad.  The October 1997 VA examiner noted no crepitation, 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight-bearing due 
to residuals of fracture of the left fifth toe.  An initial 
compensable rating is not in order without evidence of 
moderate to severe foot injuries or actual loss of use of the 
left foot.  

For all these reasons, the initial noncompensable rating 
should continue.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The 
symptomatology associated with residuals of fracture of the 
fifth toe of the left foot does not more nearly approximate 
the criteria for higher evaluation, and the evidence is not 
so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  

Referral for consideration of an extraschedular rating is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2002).  The service-connected 
residuals of fracture of the fifth toe of the left foot do 
not cause marked interference with employment or frequent 
hospitalizations.  According to the October 1997 VA examiner, 
the veteran has successfully worked as a truck driver since 
service.  Referral for consideration of an extraschedular 
rating is not currently warranted.  



ORDER

Entitlement to an initial compensable rating for residuals of 
fracture of the fifth toe of the left foot is denied.  



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

